 1   Law Offices of Lurie and Ferri, LLP
     Jonathan M. Lurie (CA Bar No. 308570)
 2   1000 Nicasio Valley Rd.
     Nicasio, CA 95825
 3
     Telephone: (415) 662-8983
 4   jlurie@lflawoffices.com

 5   Attorney for Plaintiff Oriana Harrison
 6   Gaurav Bobby Kalra
 7   Attorney at Law (CA Bar No. 219483)
     1024 Iron Point Way, Suite 100
 8   Folsom, CA 95630
     Telephone: (650) 785-2562
 9   Facsimile: (650) 618-1965
     bobby@gbkattorney.com
10
11   Attorney for Defendants
     Portfolio Group Management, Inc., Executive
12   Management Solutions, Inc. d/b/a Taxcite,
     David Glenwinkel, and Kristi Crowley
13
14                               UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF CALIFORNIA
15
     ORIANA HARRISON, an individual,               Case No. 2:18-cv-01104-MCE-KJN
16
                   Plaintiff,
17
                                                   JOINT STIPULATION AND ORDER TO
18          v.                                     MODIFY SCHEDULING ORDER

19   PORTFOLIO GROUP MANAGEMENT,
     INC., a Nevada corporation;
20   EXECUTIVE MANAGEMENT
     SOLUTIONS, INC., d/b/a TAXCITE, a
21
     California corporation;
22   DAVID GLENWINKEL, an individual; and
     KRISTI CROWLEY, an individual,
23
                   Defendants.
24
25
26
27
28
      Case No. 2:18-cv-01104-MCE-KJN                  JOINT STIPULATION AND ORDER TO
                                                      MODIFY SCHEDULING ORDER
 1          Plaintiff ORIANA HARRISON (“Plaintiff”) and Defendants PORTFOLIO GROUP

 2   MANAGEMENT, INC., EXECUTIVE MANAGEMENT SOLUTIONS, INC., d/b/a
 3   TAXCITE, DAVID GLENWINKEL, and KRISTI CROWLEY (“Defendants”) (collectively
 4   “Parties”), through their respective undersigned counsel, hereby respectfully submit the
 5   following Joint Stipulation and (Proposed) Order to Modify the Court’s Initial Pretrial
 6   Scheduling Order and subsequent Stipulation and Order for a first extension
 7   (“Scheduling Order”), and the Parties’ Joint Status Report And Federal Rule of Civil
 8   Procedure 26(f) Discovery Plan (“Joint Statement”).

 9
10                                          STIPULATION
11
12          1.     This Court issued a Scheduling Order on May 3, 2018, and Parties filed a
13   Joint Statement on June 28, 2018;
14          2.     The Court’s first Scheduling Order required the parties to complete all non-
15   expert discovery by 365 days from date complaint filed (May 2, 2019) and the Parties’
16   Joint Statement requires all non-expert discovery to be completed by April 30, 2019.
17          3. The Parties stipulated to, and the Court granted, a first extension, setting the
18   discovery cutoff to July 30th, 2019, and the last day for dispositive motions to January
19   3rd, 2020.
20          4.     Since the first extension, Plaintiff has propounded written discovery and
21   undertaken meet and confer efforts with Defendants. Plaintiff’s First and Second set of
22   Interrogatories and Requests for Production were propounded and responded to. Parties
23   met and conferred and reached agreement regarding Plaintiff's First Set of Requests for
24   Production and Interrogatories in emails from 3/26/19-4/22/19 with Defendants providing
25   Second, Third, and Fourth Amended Responses
26          5.     Plaintiff’s First Set of Requests for Admissions were served on Defendants
27   on 5/20. Due to mailing issues, Defendants responses on these RFAs were not received
28   by Plaintiff. After meet and confer on Plaintiff's First Set of RFAs, parties agreed to allow
      Case No. 2:18-cv-01104-MCE-KJN                      JOINT STIPULATION AND ORDER TO
                                                  1       MODIFY SCHEDULING ORDER
 1   Defendants to respond to RFAs by 7/19/19. Defendants provided responses on 7/18/19.

 2   Parties are engaged in ongoing meet and confer talks regarding these responses.
 3          6.     Defendant Kristi Crowley was scheduled to be deposed at 9AM on 7/8/19
 4   with notice served on Defendants 6/4/18. At the request of Defendants, deposition was
 5   moved by agreement of all parties to 7/17/19. Due to ongoing discussion regarding
 6   Plaintiff's First Set of RFAs on Defendants, deposition was again moved by agreement of
 7   all parties to 7/29/29. Due to family health concerns Defendant Crowley has requested
 8   another move in deposition date to 8/8/19. This necessitates this Joint Stipulation and

 9   Proposed Order to Modify Scheduling Order. Parties have agreed to reschedule to
10   8/8/19, subject to the granting of this second extension.
11          7.     Parties continued settlement negotiations after the unsuccessful mediation.
12   These settlement negotiations are continuing as of the present between current counsel
13   for each party, and counsel are discussing the possibility of another mediation.
14          8.     Plaintiff’s current counsel substituted in at the conclusion of previous
15   counsel’s settlement negotiation efforts, resulting in the first extension the Court granted,
16   and current counsel is attempting to complete the discovery process.
17          9.     This is the second extension Parties have sought in this case.
18          10.    The current Scheduling Order does not allow the parties time to complete
19   discovery. Parties anticipate further meet and confer efforts are necessary regarding
20   Plaintiff’s discovery requests. Defendants have yet to propound any discovery requests,
21   and Defendants need to reschedule the deposition of Defendant Crowley past the
22   discovery cutoff. Defendants have passed the date by which they could propound
23   discovery, and if the deposition of Defendant Crowley is rescheduled now, the deposition
24   would be scheduled after the discovery deadline of July 30, 2019. Furthermore, the
25   Parties are continuing to meet and confer regarding Defendants’ responses to Plaintiff’s
26   written discovery, and are continuing settlement negotiations.
27          11.    Good cause exists to support the extension of all remaining deadlines due
28   to the ongoing meet and confer efforts over Requests for Admissions, the rescheduling of
      Case No. 2:18-cv-01104-MCE-KJN                      JOINT STIPULATION AND ORDER TO
                                                  2       MODIFY SCHEDULING ORDER
 1   the deposition, ongoing settlement negotiations including the potential for another

 2   mediation, inability to appropriately complete discovery in the remaining time before the
 3   Non-Expert Discovery Cut-Off, ongoing efforts to complete discovery in a timely fashion
 4   by all Parties, and the fact that this is the second request for an extension of deadlines by
 5   Parties.
 6            12.   The parties agree that, in consideration of the foregoing, good cause exists
 7   to extend all remaining deadlines in the Scheduling Order and Joint Statement except the
 8   Last Day to File Dispositive Motions for three months, and to extend the Last Day to File

 9   Dispositive Motions past the holidays as follows:
10
11                                     Current Date                    New Date
12    Non-Expert Discovery Cut-Off July 30, 2019                       September 30, 2019
13    Expert Designations              September 28, 2019              November 28, 2019
14    Supplemental Expert              October 26, 2019                December 30, 2019
15    Designations
16    Expert Discovery Cutoff          November 26, 2019               January 26, 2020
17    Last Day to File Dispositive     January 3, 2020                 March 3, 2020
18    Motions
19    Final Pretrial Conference        TBD by notice of trial          TBD by notice of trial
20                                     readiness*                      readiness*
21    Trial                            TBD by notice of trial          TBD by notice of trial
22                                     readiness*                      readiness*
23
24
25
26
27
28
      Case No. 2:18-cv-01104-MCE-KJN                      JOINT STIPULATION AND ORDER TO
                                                  3       MODIFY SCHEDULING ORDER
 1   IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.

 2
 3
 4   Dated: July 24th, 2019                        LAW OFFICES OF LURIE AND FERRI,
 5                                                 LLP
 6
 7                                                 By:    /s/ Jonathan M. Lurie
                                                                Jonathan M. Lurie
 8

 9                                                 Attorney for Plaintiff Oriana Harrison
     Dated: July 24th, 2019                        GAURAV BOBBY KALRA
10
11
12                                                 By:         /s/ Gaurav Bobby Kalra____
                                                              Gaurav Bobby Kalra
13
                                                   Attorneys for Defendants Portfolio Group
14                                                 Management, Inc., Executive
15                                                 Management Solutions, Inc. d/b/a TaxCite,
                                                   David Glenwinkel, and Kristi Crowley
16
17
                                             ORDER
18
19         Pursuant to the parties’ agreement, and for good cause, the Joint Stipulation to

20   Modify the Scheduling Order (ECF No. 20) is GRANTED.

21         IT IS SO ORDERED.

22   Dated: August 6, 2019

23
24
25
26
27
28
      Case No. 2:18-cv-01104-MCE-KJN                     JOINT STIPULATION AND ORDER TO
                                               4         MODIFY SCHEDULING ORDER
